    Case: 1:18-cv-07166 Document #: 30 Filed: 02/18/19 Page 1 of 6 PageID #:104



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

Gregory L. West,                                )
                                                )
       Plaintiff                                )      No. 18 cv 7166
                                                )
       vs                                       )      Judge Castillo
                                                )
Ford Motor Credit Company LLC, et al            )      Magistrate Judge Weisman
                                                )
       Defendants                               )

                        RESPONSE TO PLAINTIFF’S MOTION
                      FOR ENTRY OF CONFIDENTIALITY ORDER

       Ford Motor Credit Company LLC, (“Ford Credit”), by its undersigned attorney,

states its response to Plaintiff’s Motion for Entry of Confidentiality Order, (the “Motion”),

as follows:

                                        Introduction

       Ordinarily, the entry of a confidentiality order would not be controversial. In this

case however, Plaintiff’s Motion fails to explain that the only purpose of the Motion is to

avoid providing an unredacted document to Ford Credit without unnecessary

restrictions.

       On January 14, 2019 Plaintiff made the mandatory discovery responses required

by the MIDP. In his disclosures, Plaintiff stated that he would not provide any

documents without the entry of a protective order. Ford Credit immediately contacted

Plaintiff stating that there did not appear to be a need for a protective order and if there

was one, it should be presented as soon as possible.

       After two weeks of inactivity, Ford Credit again contacted Plaintiff requesting

production of the documents. In response, Ford Credit received a heavily redacted
    Case: 1:18-cv-07166 Document #: 30 Filed: 02/18/19 Page 2 of 6 PageID #:105



document production. On January 30, 2019 Ford Credit asked Plaintiff the nature of

the redacted portions and the reasons for the redactions. Plaintiff never answered Ford

Credit’s questions. Instead on January 31, 2019 Plaintiff again stated that a protective

order was forthcoming and that the redactions would not be removed without it.

       On February 11, 2019 Ford Credit once again asked for a copy of the document

without redaction. Plaintiff then sent Ford Credit an Agreed Confidentiality Order, (the

“Agreed Order”). The next day Ford Credit asked Plaintiff what portion of the language

in paragraph two of the Agreed Order covered the redacted material. On February 13,

2019 a follow-up request was made to Plaintiff to produce the document. Plaintiff

responded to this request without answering Ford Credit’s question. He merely

demanded execution of the Agreed Order before the document would be provided.

       Following that email exchange, Ford Credit called Plaintiff in an unsuccessful

attempt to resolve the controversy. Ford Credit sent an email summarizing the

conversation.

       On February 14, 2019 Ford Credit again sent an email to Plaintiff stating that the

redacted portion of the document production appeared to be merely a list of creditors

that had already been put in the public record by the Plaintiff’s Chapter 13 Petition in

Bankruptcy. Not a document that fell within any of the seven categories of confidential

documents set for the in the Agreed Order. Plaintiff has never denied that.

       True and correct copies of the email exchanges are attached hereto as Group

Exhibit A and made a part hereof.

       Rather than respond to Ford Credit’s numerous requests, Plaintiff instead filed

the Motion and Proposed Order. The Proposed Order contains language identical to

                                             2
      Case: 1:18-cv-07166 Document #: 30 Filed: 02/18/19 Page 3 of 6 PageID #:106



that of the Agreed Order. The Motion fails to inform the Court of the controversy

surrounding it.

        Ford Credit objects to the entry of a protective order at this time. There is no

pending nor anticipated discovery of material that would warrant such an order.

                                         Argument

I.      Plaintiff Seeks to Mark His Entire Document Production Confidential

        As set forth above, Plaintiff refuses to remove the redaction from the document

already produced without the entry of a protective order. Obviously, that means that

Plaintiff will produce the unredacted copy of the document after designating it

“CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER”. Once that designation is

placed on the document the burdens and responsibilities set forth in the Proposed

Order immediately apply. For example, use of the document during depositions is

restricted. See para. 4 of the Proposed Order. The document itself must be protected

by the lengthy provisions of para. 5 and 6. Perhaps the most objectionable provision of

the Proposed Order is found in para. 7. It would require Ford Credit to comply with LR

26.2, to seek to file the material under seal. That would force Ford Credit to argue that

any of the document production from Plaintiff was somehow annoying, embarrassing,

unduly burdensome or expensive. F.R.Civ.P. 26(c)

II.     Plaintiff has Not Shown that His Document Production is Confidential

        Plaintiff is well aware of the essential elements of the controversy with Ford

Credit over the redacted material. Plaintiff has failed to present this issue in his Motion.

Ignoring the issue, Plaintiff merely states that discovery “likely” to be sought “may”

contain highly sensitive and confidential material. See the Motion.

                                              3
    Case: 1:18-cv-07166 Document #: 30 Filed: 02/18/19 Page 4 of 6 PageID #:107



      Plaintiff’s document production is 154 pages long. It consists of his Voluntary

Petition in Chapter 13 of the Bankruptcy Code, pages West 000001 through West

000059; Disclosure of Compensation of Attorneys, Dke 1-1, pages West 000050

through 000067; the Debtor’s Original Chapter 13 Plan, Dke 2, West 000068 through

West 000072; Debtor’s Statement of Currently Monthly Income, Dke 3 West 000073

through West 000077; Chapter 13 Calculation of Disposable Income, Dke 4, West

000078 through West 000086; Notice of Chapter 13 Bankruptcy Case, Dke 12, West

000087 through West 000090; Original Chapter 13 Plan, dated July 23, 2016, Dke 13,

West 000091 through West 000096; Objections to Confirmation, Dke 11, West 000097

through West 000099; Modified Chapter 13 Plan dated 10/4/16, Dke 25 West 000100

through West 000104; Modified Chapter 13 Plan dated 10/4/16, Dke 26, West 000105

through West 000111; Order Confirming Plan, Dke 27, West 000112; Trans Union

credit report, West 000113 through West 124; Letter dated August 9, 2018 from Plaintiff

to Trans Union, with enclosures, West 000125 through West 000143; Totally redacted

page, West 000144; Envelope addressed to Trans Union, West 000145 and letter from

Trans Union to Plaintiff, West 000146 through West 000154.

      The majority of the document produced by Plaintiff is already a part of the public

record. The bankruptcy documents purport to contain a complete list of the Plaintiff’s

assets, debs and sources of income. It is all part of the document he wishes to mark

Confidential. The majority of the Trans Union credit report that is redacted begin with

the heading “Adverse Accounts”. West 000115 through West 000122.

      Relevant pages of Plaintiff’s document production are attached hereto as Group

Exhibit B and made a part hereof.

                                            4
    Case: 1:18-cv-07166 Document #: 30 Filed: 02/18/19 Page 5 of 6 PageID #:108



       The information contained in the “Adverse Accounts” section presumably does

not contain any information contrary to or in addition to the information provided by the

Plaintiff in his publically available bankruptcy filings. And, when given the opportunity to

explain any difference, Plaintiff failed to do so. The only specific confidential

information cited by Plaintiff is his social security number. Surely, that can easily be

redacted if it does appear in the document. It does not justify entire pages being

redacted.

                                        Conclusion

       A consumer’s credit report would often be legitimately subject to a protective

order. In this case it is not. Or, at least the Plaintiff has made no showing that it should

be. The pages titled Adverse Accounts list creditors already disclosed by the Plaintiff in

his bankruptcy proceedings. That has not been denied.

       Ford Credit prays for the entry of an order denying Plaintiff’s request for a

protective order at this time.

                         FORD MOTOR CREDIT COMPANY LLC

                                                  s/ Mary K. Schulz
                                                  One of its attorneys
Mary K. Schulz, 6183773
Media Litigation Firm, P.C.
1144 E. State Street, Suite A260
Geneva, IL 60134
medialitigationfirm@gmail.com

                                 CERTIFICATE OF SERVICE

       I hereby certify that on February 18, 2019, I provided service to all parties by the
following means: CM/ECF

Signature: __s/ Mary K. Schulz                              Date: February 18, 2019


                                             5
    Case: 1:18-cv-07166 Document #: 30 Filed: 02/18/19 Page 6 of 6 PageID #:109



Mary K. Schulz, 6183773
Media Litigation Firm, P.C.
1144 E. State Street, Suite A260
Geneva, IL 60134




                                        6
